        Case 1:20-cv-11413-RGS Document 7 Filed 10/09/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-11413-RGS

                              LAURA WILER
                                   v.

                 FALMOUTH POLICE DEPARTMENT, et al.


                                  ORDER

                              October 9, 2020

STEARNS, D.J.

      On August 21, 2020, the Magistrate Judge denied plaintiff Laura

Wiler’s motion for leave to proceed in forma pauperis and ordered her to

pay the $400 filing fee or file a renewed motion for leave to proceed in forma

pauperis. The Magistrate Judge stated that the action might dismissed if

Wiler failed to comply with the order within twenty-one days.

      The deadline for complying with the Magistrate Judge’s order has

passed without any response from Wiler.

      Accordingly, this action is DISMISSED without prejudice for failure to

pay the filing fee.

                             SO ORDERED.

                                      /s/ Richard G. Stearns
                                      _ _____                  ___
                                      UNITED STATES DISTRICT JUDGE
